                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
 In re:                                                             )
                                                                    )    Case No. 18-50757
 FIRSTENERGY SOLUTIONS CORP., et al.,1                              )    (Jointly Administered)
                                                                    )
                                    Debtors.                        )    Hon. Judge Alan M. Koschik
                                                                    )

                        NOTICE OF CANCELLATION OF AUCTION FOR
                                THE
                                THE WEST
                                    WEST LORAIN
                                         LORAIN ASSETS
                                                ASSETS

         On December 19, 2018, the United States Bankruptcy Court for the Northern District of
 Ohio entered an order (the “Bid Procedures Order”)2 [Docket No. 1861] authorizing
 FirstEnergy Generation, LLC (“FG”) to market, solicit bids, and conduct an auction for the sale
 and transfer of FG’s assets related to the West Lorain Power Plant (the “West Lorain Assets”).
 The Bid Procedures Order set the Bid Deadline as January 9, 2019, at 5:00 p.m. (ET) and, in the
 event of the receipt of any Qualified Bids, scheduled the Auction for January 15, 2019.

        PLEASE TAKE NOTICE that FG did not receive any Qualified Bids (other than the
 Qualified Bid submitted by the Stalking Horse Purchaser) prior to the Bid Deadline.
 Accordingly, FG has cancelled the Auction and, thus, will not conduct an auction of the West
 Lorain Assets.

        PLEASE TAKE FURTHER NOTICE that the Sale Hearing is scheduled to be held on
 January 25, 2019, at 10:00 a.m. (ET). At the Sale Hearing, FG will seek approval of a sale of the
 West Lorain Assets to the Stalking Horse Purchaser, as outlined in FG’s November 20, 2018
 motion to approve the sale [Docket No. 1730].

         PLEASE TAKE FURTHER NOTICE that this Notice and all other documents filed in
 these chapter 11 cases are available free of charge by visiting the case website maintained by the
 Debtors’ notice and claim agent, Prime Clerk LLC, available at http://cases.primeclerk.com/fes.
 You may also obtain copies of any pleadings by visiting the Court’s website at
 https://www.ohnb.uscourts.gov in accordance with the procedures and fees set forth therein.




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.
 2
   Capitalized terms used but not otherwise defined herein have the meaning ascribed to them in the Bid Procedures
 Order or underlying motion, as applicable.




18-50757-amk         Doc 1925        FILED 01/10/19          ENTERED 01/10/19 15:05:36                 Page 1 of 2
 Dated:   January 10, 2019            Respectfully submitted,

                                      /s/ Kate M. Bradley
                                      BROUSE MCDOWELL LPA
                                      Marc B. Merklin (0018195)
                                      Kate M. Bradley (0074206)
                                      Bridget A. Franklin (0083987)
                                      388 South Main Street, Suite 500
                                      Akron, OH 44311-4407
                                      Telephone: (330) 535-5711
                                      Facsimile: (330) 253-8601
                                      mmerklin@brouse.com
                                      kbradley@brouse.com
                                      bfranklin@brouse.com

                                       - and -

                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      Ira Dizengoff (admitted pro hac vice)
                                      Lisa Beckerman (admitted pro hac vice)
                                      Brad Kahn (admitted pro hac vice)
                                      One Bryant Park
                                      New York, New York 10036
                                      Telephone: (212) 872-1000
                                      Facsimile: (212) 872-1002
                                      idizengoff@akingump.com
                                      lbeckerman@akingump.com
                                      bkahn@akingump.com

                                       - and -

                                      Scott Alberino (admitted pro hac vice)
                                      Kate Doorley (admitted pro hac vice)
                                      1333 New Hampshire Avenue, N.W.
                                      Washington, D.C. 20036
                                      Telephone: (202) 887-4000
                                      Facsimile: (202) 887-4288
                                      salberino@akingump.com
                                      kdoorley@akingump.com

                                      Counsel for Debtors
                                      and Debtors in Possession




18-50757-amk   Doc 1925      FILED 01/10/19      ENTERED 01/10/19 15:05:36     Page 2 of 2
